DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 3, 2018, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.  According to the 2019 Patent Eligibility Guidance (2019 PEG), the first step of the analysis is to determine whether the claims are directed towards one of the four statutory categories of patent eligible subject matter.  Here, claims 1-7 are directed towards a machine, claims 8-14 are directed towards a process, and claims 15-20 are directed towards a manufacture.  Therefore, the analysis proceeds to determine whether the claims recite abstract ideas.
Per Claim 1: Claim 1, as a whole, is directed towards the abstract idea of calculating a fee based on a value of an object.  These elements are recited at a sufficiently high level of generality 
a processor of a data store peer; 
a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to: 
receive measured values of objects; 
store the measured values along with corresponding hash/time pair values on a data store of the data store peer; 
execute a smart contract to update the hash/time pair values on a blockchain ledger; 
execute a smart contract to retrieve hash values corresponding to a particular time from the blockchain ledger and provide the hash values to the data store; 
generate a summary table that contains object values retrieved from the data store based on the hash values; and 
execute a smart contract to calculate a fee based on the summary table.
Because the claim recites abstract ideas, the analysis proceeds to determine whether the claim recites additional elements that recite a practical application of the abstract ideas.  According to the 2019 PEG, additional elements that apply the abstract ideas using a computer, that recite insignificant extra-solution activities, and that generally link the use of the abstract ideas to a particular technological environment or field of use fail to recite a practical application of the abstract ideas.  Here, the additional elements of “receive measured values of objects”, “store the measured values along with corresponding hash/time pair values on a data store of the data store peer”, “execute a smart contract to update the hash/time pair values on a blockchain ledger”, and See MPEP 2106.05(g).  Additionally, storing the received values and storing, i.e., updating, hash values on a blockchain are also insignificant extra-solution activities because they fail to add meaningful limitations to the abstract ideas of calculating a fee based on a summary table.  See MPEP 2106.05(g).  Further, providing retrieved hash values to a data store is also insignificant extra-solution activities because it fails to add meaningful limitations to the abstract ideas of calculating a fee based on a summary table.  See MPEP 2106.05(g).  Further, the smart contracts generally link the use of the abstract ideas to a particular technological environment, i.e., the blockchain environment.  Moreover, the additional elements of the processor and memory simply serve to apply the abstract ideas using a computer.  Therefore, the additional elements, when considered individually and in combination, fail to recite significantly more than the abstract ideas.
Therefore, the analysis proceeds to determine whether the additional elements, when considered individually and in combination, recite significantly more than the abstract ideas.  According to the 2019 PEG, additional elements that apply the abstract ideas using a computer, that recite insignificant extra-solution activities, and that generally link the use of the abstract ideas to a particular technological environment or field of use fail to recite a practical application of the abstract ideas.  Further, claim elements considered to recite insignificant extra-solution activities are re-evaluated at this step to determine whether they recite well-understood, routine, and conventional activities as supported by the evidentiary requirements set forth in the Berkheimer See MPEP 2106.05(d)(II).  Further, storing measured values and hash/time pair values in a data store and storing, i.e., updating, hash/time pair values on a blockchain are examples of storing information in memory.  Therefore, these operations are also well-understood, routine, and conventional.  See MPEP 2106.05(d)(II).  Therefore, the additional elements, when considered individually and in combination, fail to recite significantly more than the abstract ideas.
Accordingly, claim 1 is rejected as being directed towards patent ineligible subject matter.

Per Claims 8 and 15: Claims 8 and 15 recite abstract subject matter similar to that discussed above in connection with claim 1.  However, claims 8 and 15 fail to recite additional elements not already discussed in connection with claim 1.
Accordingly, claims 8 and 15 are rejected as being directed towards patent ineligible subject matter.

Per Claims 2-7, 9-14, and 16-20: 
Claims 2, 9, and 16 recite additional abstract ideas, such as Mental Processes and Certain Methods of Organizing Human Activities because they recite calculating an insurance fee.
Claims 3, 9, and 17 recite additional insignificant extra-solution activities because providing the calculated insurance fee to an insurer fails to add a meaningful limitation to the abstract idea of calculating the insurance fee.  See MPEP 2106.05(g).  Further, it is well-understood, routine, and conventional activity as it is simply transmitting data over a network.  See MPEP 2106.05(d)(II).
Claims 4, 11, and 18 recite additional insignificant extra-solution activities because retrieving values from a blockchain ledger is an example of mere data gathering.  See MPEP 2106.05(g).  Further, it is also well-understood, routine, and conventional activity because it is receiving data over a network and reading information from memory.  See MPEP 2106.05(d)(II).
Claims 5, 12, and 19 recite additional insignificant extra-solution activities because sending the retrieved values fails to add a meaningful limitation to the abstract ideas.  See MPEP 2106.05(g).  Further, it is well-understood, routine, and conventional activity as it is simply transmitting data over a network.  See MPEP 2106.05(d)(II).
Claims 6 and 13 recite additional insignificant extra-solution activities because obtaining object values from a memory is an example of mere data gathering.  See MPEP 2106.05(g).  Further, it is well-understood, routine, and conventional activity because it is retrieving data from a memory.  See MPEP 2106.05(d)(II).
Claims 7, 14, and 20 recite an additional abstract idea, i.e., generating an inspection result based on object values, as this could be performed in the human mind or with the aid See MPEP 2106.05(g).  It is well-understood, routine, and conventional activity because it is transmitting data over a network.  See MPEP 2106.05(d)(II).
Accordingly, claims 2-7, 9-14, and 16-20 are rejected as being directed towards patent ineligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4-6, 8, 11-13, 15, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2010/0076794 to Seippel in view of U.S. Patent No. 10,095,888 to Lee et al.
Per Claim 1: Seippel discloses:
A system, comprising: (see Seippel at Abstract: Systems, methods, and computer program products are provided for tracking and providing information relating to items of tangible personal property.)
a processor of a data store peer; (see Seippel at ¶ 19: In the embodiment shown in FIG. 1, the property management system 100 includes a processor 69 that communicates with other elements within the property management system 100 via a system interface or bus 61.)
a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to: (see Seippel at ¶ 19: The property management system 100 further includes memory 66, which may include both read only memory (ROM) 65 and random access memory (RAM) 67.)
receive measured values (e.g., past sale data of item) of objects; (see Seippel at ¶ 39: In particular embodiments, the property management system 100 is configured to estimate the value of a particular item of tangible personal property based on data regarding the past sale of similar items of tangible personal property (or on past sales of the particular item at issue). As noted above, in a preferred embodiment, such past sale data is imported 
store the measured values along with corresponding hash/time pair values on a data store of the data store peer; (see Seippel at ¶ 46: As shown in FIGS. 5-7, the property management system 100 may be configured to report a history of the values of an individual's portfolios, sub-portfolios, and/or individual items over time. For example, the property management system 100 may be adapted to generate and display a graph (or other suitable graphical representation) showing the changes in value of a particular portfolio, sub-portfolio, or particular item over a specified period of time (e.g., over an observation period).  See also ¶ 51: The property management system 100 may also assign a unique valuation identifier to each certified valuation. The unique valuation identifier may then be stored by the property management system 100 in association with the valuation. This enables the property management system 100 to reference and retrieve the valuation as needed. In other words, the property management system 100 may be used to store each generated certified valuation for a given item of tangible personal property 110, sub-portfolio 125, or portfolio 120. Additionally, the property management system 100 may store multiple different valuations for any item of tangible personal property 110, sub-portfolio 125, or portfolio 120.)
generate a summary table that contains object values retrieved from the data store based on the hash values; and (see Seippel at ¶ 51: As shown in FIGS. 5-7, the property management system 100 may be configured to report a history of the values of an individual's portfolios, sub-portfolios, and/or individual items over time. For example, the property management system 100 may be adapted to generate and display a graph (or other See also FIG. 5: Depicting a summary of a watch’s value over time.)
calculate a fee (e.g., insurance premium) based on the summary table. (Examiner’s Note: this claim element has been considered and determined to recite an intended use of executing a smart contract.  Therefore, it fails to distinguish over the prior art.  However, for compact prosecution purposes, the following citation is provided: see Seippel at Claim 13: The system of claim 12, wherein the system is further configured to generate an offer to insure the item of tangible personal property, and wherein an insurance premium associated with the offer to insure the item of tangible personal property is based at least in part on the appraisal.)
However, Seippel fails to disclose, but Lee, an analogous art of smart contracts, discloses:
execute a smart contract to update the hash/time pair values on a blockchain ledger; (Examiner’s Note: the language “to update the hash/time pair values on a blockchain ledger” has been considered and determined to recite an intended use of executing a smart contract.  Therefore, it fails to distinguish over the prior art.  However, for compact prosecution purposes, the following citation is provided: see Lee at 5:15-23: In some implementations, the smart contract for the individual may be stored as a block within the blockchain. In some implementations, data included as part of the smart contract may be stored as separate blocks within the blockchain. In some implementations, the network of nodes may access the smart contract by searching a particular storage location within the blockchain. In some implementations, each node in the network of nodes may store a copy of the smart contract, as described further herein.  See also Lee at 5:38-43: See also 3:51-53: Each block in the blockchain may contain a timestamp and a link to a previous block and/or transaction.)
execute a smart contract to retrieve hash values corresponding to a particular time from the blockchain ledger and provide the hash values to the data store; (Examiner’s Note: the language “to retrieve hash values corresponding to a particular time from the blockchain ledger and provide the hash values to the data store” has been considered and determined to recite an intended use of executing a smart contract.  Therefore, it fails to distinguish over the prior art.  However, for compact prosecution purposes, the following citation is provided: see Lee at 6:32-36: In this case, the first node may obtain the storage identifiers of the credit data (e.g., the hashed addresses) from the smart contract, and may use the storage identifiers to search the distributed file system to obtain the encrypted credit data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seippel as disclosed in Lee to use a blockchain to store pointers to data stored off-blockchain.  One of ordinary skill in the art would have been motivated to do so to provide an immutable record of object values using a blockchain without having to actually store the voluminous number of object values on the blockchain itself.

Per Claim 8: 
A method, comprising: (see Seippel at Abstract: Systems, methods, and computer program products are provided for tracking and providing information relating to items of tangible personal property.)

Per Claim 15: Claim 15 recites subject matter similar to that discussed above in connection with claim 1.  Claim 15 recites, and Seippel discloses:
A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform: (see Seippel at ¶ 13: Furthermore, the various implementations may take the form of a computer program product on a computer-readable storage medium having computer-readable program instructions (e.g., computer software) embodied in the storage medium.)

Per Claims 4, 11, and 18: The combination of Seippel and Lee discloses the subject matter of claims 1, 8, and 15, from which claims 4, 11, and 18 depend, respectively.  However, Seippel fails to disclose, but Lee discloses:
wherein the instructions are further to cause the processor to execute a smart contract to retrieve hash values required for data inspection from the blockchain ledger. (Examiner’s Note: the language “to retrieve hash values required for data inspection from the blockchain ledger” has been considered and determined to recite an intended use of executing a smart contract.  Therefore, it fails to distinguish over the prior art.  However, for compact prosecution purposes, the following citation is provided: see Lee at 6:32-36: In this case, the first node may obtain the storage identifiers of the credit 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seippel as disclosed in Lee to use a blockchain to store pointers to data stored off-blockchain.  One of ordinary skill in the art would have been motivated to do so to provide an immutable record of object values using a blockchain without having to actually store the voluminous number of object values on the blockchain itself.

Per Claims 5, 12, and 19: The combination of Seippel and Lee discloses the subject matter of claims 4, 11, and 18, from which claims 5, 12, and 19 depend, respectively.  However, Seippel fails to disclose, but Lee discloses:
wherein the instructions are further to cause the processor to send the retrieved hash values to the data store. (see Lee at 6:32-36: In this case, the first node may obtain the storage identifiers of the credit data (e.g., the hashed addresses) from the smart contract, and may use the storage identifiers to search the distributed file system to obtain the encrypted credit data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seippel as disclosed in Lee to use a blockchain to store pointers to data stored off-blockchain.  One of ordinary skill in the art would have been motivated to do so to provide an immutable record of object values using a blockchain without having to actually store the voluminous number of object values on the blockchain itself.

Per Claims 6 and 13: The combination of Seippel and Lee discloses the subject matter of claims 5 and 12, from which claims 6 and 13 depend, respectively.  However, Seippel fails to disclose, but Lee discloses:
wherein the instructions are further to cause the processor to obtain, from the data store, object values that correspond to the retrieved hash values. (see Lee at 6:32-36: In this case, the first node may obtain the storage identifiers of the credit data (e.g., the hashed addresses) from the smart contract, and may use the storage identifiers to search the distributed file system to obtain the encrypted credit data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seippel as disclosed in Lee to use a blockchain to store pointers to data stored off-blockchain.  One of ordinary skill in the art would have been motivated to do so to provide an immutable record of object values using a blockchain without having to actually store the voluminous number of object values on the blockchain itself.

Claims 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seippel and Lee as applied to claims 1, 8, and 15 above, and further in view of U.S. Patent Pub. No. 2019/0287140 to Arora et al.
Per Claims 2, 9, and 16: The combination of Seippel and Lee discloses the subject matter of claims 1, 8, and 15, from which claims 2, 9, and 16 depend, respectively.  However, the combination of Seippel and Lee fails to disclose, but Arora, an analogous art of insurance, discloses:
wherein the instructions are further to cause the processor to calculate an insurance fee based on the summary table and calculation rules stored on the blockchain ledger. (see Arora at ¶ 29: In such an example, each insurance provider may view the telematics data on the blockchain (e.g., and estimated valuations from the blockchain or processing server 102, if applicable) and may use it to determine an insurance premium using its own internal methods.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seippel as disclosed in Arora to use data on the blockchain to calculate an insurance fee.  One of ordinary skill in the art would have been motivated to do so because the immutable nature of the blockchain would reduce the chance of fraudulent object valuations and the resulting insurance premiums.

Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seippel, Lee, and Arora as applied to claims 2, 9, and 16 above, and further in view of U.S. Patent Pub. No. 2007/0233525 to Boyle.
Per Claims 3, 10, and 17: The combination of Seippel, Lee, and Arora discloses the subject matter of claims 2, 9, and 16, from which claims 3, 10, and 17 depend, respectively.  However, the combination of Seippel, Lee, and Arora fails to disclose, but Boyle, an analogous art of insurance, discloses:
wherein the instructions are further to cause the processor to provide the insurance fee to an insurer. (see Boyle at ¶ 21: The employee customer decides to participate in the various insurance plans, having been notified that a portion of the premiums for such plans will be deducted from his bimonthly paycheck and will be added to a premium contribution by the employer, who will remit payment to the insurer.)
.

Claims 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seippel and Lee as applied to claims 6, 13, and 19 above, and further in view of U.S. Patent Pub. No. 2011/0099115 to Rivest et al.
Per Claims 7, 14, and 20: The combination of Seippel and Lee discloses the subject matter of claims 6, 13, and 19, from which claims 7, 14, and 20 depend, respectively.  However, the combination of Seippel and Lee fails to disclose, but Rivest, an analogous art of property appraisal, discloses:
wherein the instructions are further to cause the processor to generate an inspection result based on the object values and to provide the inspection result to a surveyor. (see Rivest at ¶ 17: Once the appraiser responds and accepts the task of making the appraisal, the digital form is forwarded to the appraiser for completion (step 110). Additionally, the requesting party can be notified (step 120) that the appraisal is taking place and given a time estimate for the appraisal (as provided by the appraiser).  See also ¶ 20: Once the appraisal is completed, it is sent (step 112) to the requesting party, with any annotations and/or flags that may have arisen during the appraisal process.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seippel as disclosed in Rivest to appraise the property object .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2019/0384927 discloses an endorsed value in a permissioned ledger in a DDBMS. The permissioned ledger includes entries, each comprising a key and at least one value. Permission is required for a peer node to access the ledger. Digital transactions may only be appended to the ledger. Each peer node maintains at least a portion of a replica of the ledger. A request for valuation of an object is received. A candidate object value of the object is obtained. An endorsed object value of the object is obtained based upon a consensus protocol among peer nodes in the network. A data block is added to the ledger including the endorsed object value, where the added data block is cryptographically linked to a previous data block.
U.S. Patent Pub. No. 2020/0234386 discloses  using blockchains to record, manage, and transfer ownership rights to land titles. A method in accordance with these techniques may include: creating a property blockchain that is permissioned, the property blockchain including a chronologically ordered, back-linked list of one or more blocks, the one or more blocks including a genesis block, the genesis block including property attributes including one more of the following: a physical address of the property, a year the property was built, and an owner of the property; and transmitting the property blockchain to 
U.S. Patent Pub. No. 2019/0095909 discloses a computer-implemented method (100) and system (1) for controlling the performance of a smart contract. The method includes storing a contract on or in a computer-based repository. The contract is associated with a licence between a first user (U1) and a second user (U2). The method further includes receiving, over a communications network, a transaction comprising a transfer of a token from an agent (A) to the first user (U1) or the second user (U2). The transaction comprises metadata that includes an identifier indicative of a location where the contract is stored. The method further includes querying a peer-to-peer distributed ledger (i.e. blockchain) to determine whether the transaction comprises at least one unspent output (UTXO). The method further includes, responsive to querying the peer-to-peer distributed ledger, determining whether to modify performance of the contract. The blockchain may be the Bitcoin blockchain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083.  The examiner can normally be reached on 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.B.K./Examiner, Art Unit 3685                                                                                                                                                                                                        
/STEVEN S KIM/Primary Examiner, Art Unit 3685